                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MARIAN ELDER,

       Plaintiff,

v.                                                       Case No. 20-10039

DANA NESSEL,
DAVID L. JORDON,

     Defendants.
__________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S APPLICATION TO PROCEED
       WITHOUT PAYING COSTS AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Marian Elder has sued Defendants Dana Nessel and Judge David L.

Jordon. (ECF No. 1.) Plaintiff moves to proceed without paying costs. (ECF No. 2.) The

court will grant Plaintiff’s motion. However, when a complainant proceeds in forma

pauperis, “the court shall dismiss the case at any time if the court determines that . . .

the action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e)(2)(B)(ii); Benson v. O’Brian, 179 F.3d 1014, 1015-16 (6th Cir. 1999) (citing 28

U.S.C. § 1915(e)(2)) (“Congress directed the federal courts to review or “screen” certain

complaints sua sponte and to dismiss those that failed to state a claim upon which relief

could be granted.”).

       Plaintiff sues Defendants for sedition, treason, assault and battery, aggravated

assault, personal injury, discrimination, and restriction of free trade to prevent business

ownership. (ECF No. 1, PageID.3.) Plaintiff asserts federal question jurisdiction but

does not cite a federal statute or caselaw for his claims. Instead, Plaintiff alleges that
Defendant Judge Jordon required Plaintiff to wear a “slave collar” tether and that Judge

Jordan was “protecting an organized crime ring” who discriminates against seniors.

(ECF No. 1, PageID.4.) Plaintiff makes no mention of Defendant Nessel beyond naming

her as a defendant.

       There are no allegations or plausible inferences that Defendants violated an

identifiable federal law. 28 U.S.C. § 1915(e)(2)(B)(ii); Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citations omitted) (“[A] complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.”). Instead,

Plaintiff’s allegations are scandalous accusations or wholly irrelevant to a viable claim.

For instance, Plaintiff includes no support for the idea that there is a private right of

action for treason or sedition, nor do Plaintiff’s allegations relate to such a claim if it

exists. 1 Plaintiff provides no basis for finding that assault and battery or aggravated

assault are federal, as opposed to state, claims. Further, Plaintiff fails to allege that

ordering a tether, the only potentially relevant allegation, was in any way outside Judge

Jordon’s powers as a judge. Serven v. Health Quest Chiropractic, Inc., 900 N.W.2d 671,

675 (Mich. Ct. App. 2017) (quoting Diehl v. Danuloff, 618 N.W.2d 83, 87-88 (Mich. Ct.

App. 2000)) (“It is well settled that judges are accorded absolute immunity from liability

for acts performed in the exercise of their judicial functions.”). Personal injury, restriction

of free trade, and general “discrimination” are not laws or legal standards. To the extent




1     For example, the federal statutory provision for treason, 18 U.S.C. § 2381,
provides that “[w]hoever, owing allegiance to the United States, levies war against them
or adheres to their enemies, giving them aid and comfort within the United States or
elsewhere, is guilty of treason.” None of Plaintiff’s allegations relate to going to war
against the United States or providing aid to enemies of the United States.
                                               2
that Plaintiff’s suit relates to age discrimination, Plaintiff only alleges (in conclusory

fashion) that a gang, not any Defendant, discriminated against seniors. Accordingly,

        IT IS ORDERED that Plaintiff Marian Elder’s Application to Proceed Without

Paying Costs (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s complaint (ECF No. 1) is DISMISSED

for failure to state a claim.



                                                           s/Robert H. Cleland               /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: January 27, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 27, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                    /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12187.ELDER.Dismissal.RMK.docx




                                                      3
